1                                                                             JS-6
2
3
4
5
6
7
8
9                        UNITED STATES DISTRICT COURT

10                     CENTRAL DISTRICT OF CALIFORNIA

11   MICHAEL BRENT, an individual,         Case No. 2:17-cv-04429-ODW (Ex)
12                    Plaintiff,
13              vs.
                                           JUDGMENT
14   THE BOEING COMPANY, a
     Delaware corporation; BOEING
15   DEFENSE, SPACE & SECURITY, a
     division of BOEING, business entity
16   form unknown; BOEING NETWORK
     & SPACE SYSTEMS, a part of
17   BOEING DEFENSE, SPACE &
     SECURITY, a business entity, form
18   unknown and DOES 1-10,
19                    Defendants.
20
21
22
23
24
25
26
27
28

                                                             [PROPOSED] JUDGMENT
                                                                2:17-cv-04429-ODW-E
1                                      JUDGMENT
2          The Motion for Summary Judgment or, in the alternative, Partial Summary
3    Judgment filed by Defendants THE BOEING COMPANY; BOEING DEFENSE,
4    SPACE & SECURITY; and BOEING NETWORK & SPACE SYSTEMS
5    (“Defendants” or “Boeing”) (Dkt. No. 55) was taken under submission by this
6    Court on July 8, 2019, without oral argument. (Dkt. No. 85.) On September 17,
7    2019, the Court issued its Order Granting Defendant’s Motion For Summary
8    Judgment, granting Defendants’ motion in full and vacating all remaining dates and
9    deadlines in the action. (Dkt. No. 122, “Order”.) Accordingly, Motions ECF Nos.
10   118, 119, 120, 121 are denied as Moot.
11         For the reasons set forth in the Order, IT IS HEREBY ORDERED AND
12   ADJUDGED that the Plaintiff Michael Brent take nothing and that the action be
13   dismissed on the merits.
14
15
16         IT IS SO ORDERED.
17
18
19         October 1, 2019
20                                                  OTIS D. WRIGHT, II
                                              UNITED STATES DISTRICT JUDGE
21
22
23
24
25
26
27
28
                                        1                         [PROPOSED] JUDGMENT
                                                                       2:17-cv-04429-ODW-E
